In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, entered November 13, 1973, as (1) denied his motion to amend the ad damnum clause of his complaint from $100,000 to $1,000,000 and as, (2) upon reconsideration, denied his motion for a general preference. Order reversed insofar as appealed from, with $20 costs and disbursements, and motions to amend the ad damnum clause and for a general preference granted,. It is our opinion that, under the circumstances herein, the relief sought by plaintiff should have been granted. Hopkins, Acting P. J.,. Latham, Cohalan, Brennan and Munder, JJ., concur.